Appeal by the defendant from a judgment of the County Court, Orange County (Carey, J.), rendered June 13, 1988, convicting him of criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
We find that the hearing court properly determined that the People had established, by clear and convincing evidence, that the proposed in-court identification of the defendant by an undercover police investigator was based upon the officer’s observations made on the three occasions when he purchased drugs from the defendant (see, Neil v Biggers, 409 US 188,199-200; People v Rubio, 133 AD2d 475), and was not "tainted” by the officer’s subsequent viewings of the defendant on the day of his arrest (People v Rahming, 26 NY2d 411, 417). Lawrence, J. P., Kunzeman, Eiber and Harwood, JJ., concur.